     Case 3:17-cv-01713-D Document 13 Filed 10/02/18         Page 1 of 1 PageID 67


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRCIT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA, ex rel.
THOMAS KENJARSKI, M.D.,

                 Plaintiffs,
                                             Civil Action No. 3:17-CV-1713-D
v.
                                             FILED IN SEALED CASE
U.S. ANESTHESIA PARTNERS, INC., et
al.,

                 Defendants.


                                         ORDER

       The United States of America (United States) having consented to Relator’s

Notice of Voluntary Dismissal of this case pursuant to 31 U.S.C. § 3730(b)(1), the Court

rules as follows:

       IT IS HEREBY ORDERED that this case is hereby dismissed without prejudice as

to both the United States and Relator.

       IT IS HEREBY ORDERED that the Complaint, the United States Consent to

Dismissal, and the Court’s accompanying Order be unsealed.

       SO ORDERED.

       October 2, 2018.



                                   ________________________________________
                                   SIDNEY A. FITZWATER
                                   SENIOR JUDGE



Order - Page 1
